19-2772
     Nwankwo v. Garland
                                                                           BIA
                                                                    Connelly, IJ
                                                                   A070 034 114
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            MICHAEL H. PARK,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   PATRICK M. NWANKWO, AKA PATRICK
14   MADUUBUCHI NWANKU,
15            Petitioner,
16
17                   v.                                  19-2772
18                                                       NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Rohmah A. Javed, Joseph Moravec,
25                                   Prisoners’ Legal Services of New
26                                   York, Albany, NY.
 1   FOR RESPONDENT:                 Jeffrey Bossert Clark, Acting
 2                                   Assistant Attorney General; John
 3                                   S. Hogan, Assistant Director;
 4                                   Matthew A. Spurlock, Trial
 5                                   Attorney, Office of Immigration
 6                                   Litigation, United States
 7                                   Department of Justice, Washington,
 8                                   DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Patrick M. Nwankwo, a native and citizen of

14   Nigeria, seeks review of an August 16, 2019 decision of the

15   BIA affirming a March 13, 2019 decision of an Immigration

16   Judge   (“IJ”)      denying   Nwankwo’s       application    for   asylum,

17   withholding    of    removal,   and       relief   under   the   Convention

18   Against Torture (“CAT”).        In re Patrick M. Nwankwo, No. A 070

19   034 114 (B.I.A. Aug. 16, 2019), aff’g No. A 070 034 114

20   (Immig. Ct. Batavia Mar. 13, 2019).                We assume the parties’

21   familiarity with the underlying facts and procedural history.

22       We have reviewed the IJ’s decision as supplemented by

23   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

24   Cir. 2005).      The applicable standards of review are well

25   established.           See      8 U.S.C.       § 1252(b)(4)(B)        (“the

                                           2
 1   administrative findings of fact are conclusive unless any

 2   reasonable adjudicator would be compelled to conclude to the

 3   contrary”); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

 4   2009) (reviewing factual findings for substantial evidence

 5   and questions of law and application of law to fact de novo).

 6          The agency concluded that Nwankwo was ineligible for

 7   asylum and withholding of removal because his conviction for

 8   use of a communication facility in committing a drug offense,

 9   in violation of 21 U.S.C. § 843(b), was a particularly serious

10   crime.      Nwankwo does not challenge the agency’s conclusion

11   that the offense is an aggravated felony that bars asylum.

12   See    8   U.S.C.     § 1158(b)(2)(A)(ii),         (B)(i).     As   discussed

13   below,      Nwankwo    did   not   rebut     the    presumption     that   his

14   conviction barred withholding of removal.

15          Nwankwo was sentenced to 15 months’ imprisonment for his

16   offense, so it is not per se a particularly serious crime

17   that       bars   withholding      of       removal.         See    8   U.S.C.

18   § 1231(b)(3)(B)(ii), (iv).          However, the agency may find that

19   any crime is particularly serious based on the circumstances

20   of the offense.         Nethagani v. Mukasey, 532 F.3d 150, 156-57

21   (2d Cir. 2008).         Because Nwankwo’s conviction involved drug


                                             3
 1   trafficking, it is presumptively particularly serious.                 In

 2   re Y-L-, 23 I. & N. Dec. 270, 274 (B.I.A. 2002) (“aggravated

 3   felonies     involving    unlawful      trafficking     in   controlled

 4   substances    presumptively      constitute    ‘particularly      serious

 5   crimes’”), overruled on other grounds by Khouzam v. Ashcroft,

 6   361 F.3d 161, 171 (2d Cir. 2004); see also Fenelon v. Lynch,

 7   675   F.   App’x   49,   51–52   (2d    Cir.   2017)   (summary    order)

8    (granting Chevron deference to In re Y-L-).            To overcome the

9    presumption, Nwankwo had to demonstrate that his conviction

10   involved:

11         at a minimum: (1) a very small quantity of controlled
12         substance; (2) a very modest amount of money paid
13         for the drugs in the offending transaction;
14         (3) merely peripheral involvement by the alien in
15         the criminal activity, transaction, or conspiracy;
16         (4) the absence of any violence or threat of
17         violence, implicit or otherwise, associated with the
18         offense; (5) the absence of any organized crime or
19         terrorist organization involvement, direct or
20         indirect, in relation to the offending activity; and
21         (6) the absence of any adverse or harmful effect of
22         the activity or transaction on juveniles.
23
24   In re Y-L-, 23 I. & N. Dec. at 276–77 (emphasis in original).

25   “Only if all of these criteria were demonstrated by an alien

26   would it be appropriate to consider whether other, more

27   unusual circumstances (e.g., the prospective distribution was

28   solely for social purposes, rather than for profit) might

                                         4
 1   justify departure from the default interpretation that drug

 2   trafficking     felonies     are         ‘particularly      serious

 3   crimes.’”   Id. at 277 (emphasis in original).        Nwankwo does

 4   not challenge the agency’s conclusion that his conviction,

 5   which involved almost 200 grams of heroin, involved more than

 6   a small quantity of a controlled substance.        Contrary to his

 7   position here, the agency was not required to consider the

 8   other factors because In re Y-L- requires that the applicant

 9   establish “all of these criteria” to rebut the presumption

10   that a conviction is particularly serious.        Id. at 276–77.

11       Nwankwo remains eligible for deferral of removal under

12   the CAT despite his conviction.         See 8 C.F.R. § 1208.17(a)

13   (alien who is subject to “mandatory denial of withholding of

14   removal” may be granted deferral of removal under the CAT).        A

15   CAT applicant has the burden to establish that he would “more

16   likely than not” be tortured “by, or at the instigation of,

17   or with the consent or acquiescence of, a public official

18   acting in an official capacity or other person acting in an

19   official capacity.”   Id. §§ 1208.16(c), 1208.18(a)(1).          The

20   agency   must   consider   “all       evidence   relevant   to   the

21   possibility of future torture,” including past torture, the


                                       5
 1   possibility of internal relocation, “[e]vidence of gross,

 2   flagrant or mass violations of human rights,” and “[o]ther

 3   relevant information regarding conditions in the country of

 4   removal.”   Id. § 1208.16(c)(3)(i)-(iv).

 5       Nwankwo alleged a fear of torture at the hands of his

 6   brother, the Ogboni cult, and the Nigerian government on

 7   account of his refusal to join the cult and his support for

 8   the Biafran independence movement.           He raises one challenge

9    to the denial of his CAT claim, arguing that the agency erred

10   by refusing to credit his witness, Dr. Ifem Orji, as an expert

11   on the Ogboni cult.     This challenge fails.       First, the agency

12   did not err in declining to recognize Dr. Orji as an expert.

13   An expert witness “is broadly defined as someone who is

14   qualified   as   an   expert   by   knowledge,    skill,   experience,

15   training, or education.”        Matter of D-R-, 25 I. & N. Dec.

16   445, 459 (B.I.A. 2011) (internal quotation marks omitted).

17   The record reflects that Dr. Orji is a native Nigerian with

18   a U.S. law degree who taught at City University of New York.

19   Dr. Orji conceded that he had never published on the subject

20   of cults or the Ogboni, but knew of them because of their

21   presence in Nigerian society.           After hearing this testimony,


                                         6
 1   the IJ reasonably attributed little weight to Dr. Orji’s

 2   conclusions given the lack of relevant publications, the fact

 3   that Dr. Orji had not visited Nigeria in five years, and

 4   because he spoke to Nwankwo for only one hour.            See Xiao Ji

 5   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

 6   2006)   (holding   that   the   weight   afforded    to   evidence   in

 7   immigration proceedings “lies largely within the discretion

 8   of the IJ” (internal quotation marks and brackets omitted)).

 9   Second, even crediting Dr. Orji’s testimony, Nwankwo still

10   had the burden to show a link between his brother, the Ogboni

11   cult, and the Nigerian government, and that he was involved

12   in,   and   targeted   for   his   involvement      in,   the   Biafran

13   independence movement.       He has not challenged the agency’s

14   conclusion that he did not meet his burden on these points.

15         For the foregoing reasons, the petition for review is

16   DENIED.     All pending motions and applications are DENIED and

17   stays VACATED.

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe,
20                                   Clerk of Court




                                        7